Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, Goffer (US Pub No.: 2010/0094188) in view of Asano (US Pub No.: 2017/0252255) and Roh (US Pub No.: 2015/0134080), as well as the additionally cited art of Craig (US Pub No.: 2014/0100493), Zoss (US Pub No.: 2015/0351995), and Kim (US Pub No.: 2015/0196403) were the best art to teach the new limitations added in the amendment dated 08/26/2021.  However, said references do not teach an inverse tangent operation wherein “the phase of the travel motion representing a progress of motion in each cycle of the travel motion consisting of two steps in a phase plane of the lateral position and the lateral speed.” From here, additional art like Ahn (US Pub No.: 2016/0074272) in [0056] and Endo (US Pub No.: 2017/0071814) were considered to teach the new limitations of 08/26/2021. Ahn would teach a movement of two steps in [0010] that is used in a gait pattern evaluation but does not mention a lateral position or lateral speed specifically. While a speed and position is assumed to be present in a gait detection, a speed or a position in a lateral plane specifically is not assumed to be present in Ahn. Endo also teaches a measuring of two steps of a user’s motion in [0021], but does not teach details regarding a phase of travel motion with respect to said two steps of measured motion.  As prior art was not found to teach the limitations of claim 1, claim 1 with dependent claims 2-9 are seen as being allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774